Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 1 of 6 - Page ID#: 435




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    PIKEVILLE



  UNITED STATES OF AMERICA,                          CRIMINAL NO. 7:19-CR-05-KKC

          Plaintiff,


  v.                                                      OPINION AND ORDER

  RICHARD L. STARGHILL, II,
  aka Richard Starghill

          Defendant.



                                          *** *** ***

       This matter is before the Court on Defendant’s motion for a judgment of acquittal

 pursuant to Federal Rule of Criminal Procedure 29. (DE 113.) For the reasons stated below,

 Defendant’s motion is DENIED.



                                       I. BACKGROUND

       Defendant was charged with possession of an unregistered firearm, in violation of 26

 U.S.C. § 5861(d), and possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

 922(g). (DE 42.) Defendant was first brought to trial on November 4, 2019 in Pikeville

 Kentucky. The same day, after the United States and the Defendant presented witnesses

 and gave closing arguments, the matter was submitted to the jury. (DE 65.) Soon thereafter,

 the jury began sending notes to the undersigned regarding their deliberations. In direct

 contravention of the jury instructions given, the jurors disclosed where they stood on votes

 for conviction and acquittal.    Following, the jury indicated to the Court that it was

                                               1
Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 2 of 6 - Page ID#: 436




 deadlocked. The Court issued an Allen charge and instructed the jury to continue their

 deliberations. Defense counsel then moved for a mistrial, which was denied without prejudice

 by the Court. At the jury’s request, they were released to return the following morning. On

 November 5, 2019, the jury reassembled, and the Court received a note from a juror stating

 that he or she had contacted an outside party regarding the case—also in direct contravention

 of the jury instructions given. The Court disclosed the note to the parties, and the Defendant

 renewed his motion for mistrial. Based on the totality of the circumstances, the Court found

 that the jury was deadlocked and granted the renewed motion for mistrial. (See DE 66.)

    The Court scheduled a new trial for December 17, 2019. During voir dire at the second

 trial, it was brought to the attention of the presiding judge, the Honorable Amul R. Thapar,

 that a juror was openly making inappropriate comments in the jury room. Some jurors were

 questioned regarding the comments, and it soon became clear that a juror had looked up

 extraneous information on the case, including information regarding the specifics of the

 Defendant’s criminal history. Due to the prejudicial nature of the misconduct overheard by

 several members of the jury pool, the Defendant moved for a mistrial, which was granted by

 the Court. (DE 88.) The Court scheduled a new trial for February 13, 2020.

    On February 13, 2020, Defendant was convicted by jury trial of possession of an

 unregistered firearm and possession of a firearm by a convicted felon. (DE 106.) The

 government presented testimony from two witnesses, Troopers Bradley Hamilton and Jarrett

 Fields. Defendant also presented testimony from two witnesses, Ronnie Mullins and Rebecca

 Hopkins. After the evidence concluded and closing arguments were given, the jury retired

 for three hours of deliberations before returning a verdict of guilty on all counts.

    Defendant filed a motion for a judgment of acquittal asserting that the evidence of record

 presented at the February 13, 2020 trial was insufficient for any rational trier of fact to have

 found the Defendant guilty beyond a reasonable doubt. (DE 113.) The Court finds below

                                                2
Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 3 of 6 - Page ID#: 437




 that the judgment against the Defendant was supported by evidence sufficient for a rational

 trier of fact to have found the Defendant guilty beyond a reasonable doubt. Accordingly,

 Defendant’s motion for a judgment of acquittal is denied.



                                           II. ANALYSIS

    A judgment of acquittal under Federal Rule of Criminal Procedure 29 is only appropriate

 where the evidence presented at trial was insufficient to sustain the conviction. United States

 v. Cox, 593 F.2d 46, 48 (6th Cir. 1979) (“A motion for acquittal pursuant to Rule 29, Fed.

 Crim. P., takes the place of a motion for directed verdict and raises the question of whether

 the evidence is sufficient to support a verdict.”). The Court “may ‘reverse a judgment for

 insufficiency of evidence only if th[e] judgment is not supported by substantial and competent

 evidence upon the record as a whole.’” United States v. Chaney, 211 F. Supp. 3d 960, 966

 (E.D. Ky. 2016) (quoting United States v. Chavis, 296 F.3d 450, 455 (6th Cir. 2002)).

 Substantial evidence is evidence that a “reasonable mind might accept to support a

 conclusion.” Id. (internal quotation marks omitted). In determining whether the evidence

 was insufficient to sustain a conviction, a court cannot weigh evidence, consider the

 credibility of witnesses, or substitute its judgment for that of the jury. Id. at 967. “The Court

 thus will uphold a jury verdict ‘if, viewing the evidence in the light most favorable to the

 prosecution, any rational trier of fact could have found the essential elements of the crime

 beyond a reasonable doubt.’” Id. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979));

 accord United States v. Vichitvongsa, 819 F.3d 260, 270 (6th Cir. 2016).

    Viewing the evidence in the light most favorable to the prosecution, the Court finds that

 a rational trier of fact could have found the essential elements of the crimes beyond a

 reasonable doubt. At the trial, the government produced two witnesses—Trooper Hamilton



                                                3
Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 4 of 6 - Page ID#: 438




 and Trooper Fields—and three exhibits. (DE 103.) Hamilton testified that he responded to

 a 911 call at Ronnie Mullin’s residence. Mullins told police that guests were causing damage

 to his residence and that the Defendant was refusing to leave. Hamilton testified that upon

 arrival, he entered the residence and walked into a bedroom to the side of the front door. He

 stated that he saw the Defendant lying on a bed with a revolver cradled in his arm and a

 sawed-off shotgun underneath his shoulder. Hamilton identified the Defendant at trial and

 stated that the revolver and sawed-off shotgun entered as exhibits were the same weapons

 that were seized from the Defendant on the day of his arrest. (See DE 113 and 114.1)

     Trooper Fields testified that he also responded to Mullin’s residence after the 911 call.

 He testified that he entered the residence with Hamilton and observed Hamilton enter the

 bedroom to the side of the front door. Fields stated that he heard Hamilton order the

 Defendant to stand up and watched Hamilton exit the bedroom with the Defendant. The

 Troopers then retrieved the weapons from the bedroom. Fields also identified the Defendant

 at trial and stated that the revolver and sawed-off shotgun entered as exhibits were the same

 weapons that were seized from the Defendant on the day of his arrest. (See DE 113 and 114.)

     The foregoing evidence was sufficient for a rational trier of fact to have found the essential

 elements of the crimes beyond a reasonable doubt. Prior to trial, the parties stipulated to all

 elements of the crimes charged except for possession. (See DE 105 at 14, 16.) Accordingly,

 the sole issue for the jury to determine was whether the Defendant “possessed” the weapons.

     Actual and constructive possession may be proved by direct or circumstantial evidence.

 United States v. Bailey, 553 F.3d 940, 944 (6th Cir. 2009) (quoting United States v. Craven,

 478 F.2d 1329, 1333 (6th Cir. 1973)). “A person who knowingly has direct physical control

 over a thing at a given time is then in actual possession of it.” Id. (quoting United States v.


 1Although there is currently no transcript of the trial filed in the record, the parties generally agree
 as to the nature of the testimony presented at trial. (See DE 113 and 114.)

                                                    4
Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 5 of 6 - Page ID#: 439




 Frederick, 406 F.3d 754, 765 (6th Cir. 2005) (internal quotation marks omitted). “The

 testimony of a single uncorroborated prosecuting witness or other eyewitness is generally

 sufficient to support a conviction.” Salters v. Burt, No. 17-2426, 2018 WL 2341746, at *3 (6th

 Cir. May 23, 2018) (citing Brown v. Davis, 752 F.2d 1142, 1144 (6th Cir. 1985) (internal

 quotation marks omitted)).

    In the present case, the evidence presented amounts to substantial evidence that a

 “reasonable mind might accept to support a conclusion.” See Chaney, 211 F. Supp. 3d at 966.

 Hamilton testified at trial that he saw the Defendant lying in bed with a revolver cradled in

 his arm and a sawed-off shotgun under his shoulder. Such evidence was sufficient for a

 rational trier of fact to have found, beyond a reasonable doubt, that the Defendant had direct,

 physical control over the weapons and, thus, possessed them. Defendant asserts that the

 Court should consider the credibility of Trooper Hamilton and that there was some evidence

 suggesting that other individuals may have owned or possessed the weapons. (See DE 113

 at 7-8.) Such considerations, however, are not appropriate in determining whether to grant

 a judgment of acquittal pursuant to Fed. R. Crim. P. 29. See Chaney, 211 F. Supp. 3d at 967.

    After considering the evidence presented at trial in the light most favorable to the

 prosecution, the Court finds that a rational trier of fact could have found the essential

 elements of the crimes beyond a reasonable doubt. The only issue for the jury to determine

 was whether the Defendant possessed the weapons, and the uncontradicted testimony of

 Hamilton alone was sufficient for a rational jury to determine, beyond a reasonable doubt,

 that the Defendant possessed the weapons. Accordingly, Defendant’s motion for a judgment

 of acquittal pursuant to Fed. R. Cim. P. 29 is denied.




                                               5
Case: 7:19-cr-00005-KKC-EBA Doc #: 121 Filed: 06/11/20 Page: 6 of 6 - Page ID#: 440




                                    III. CONCLUSION

    Based on the foregoing, the Court HEREBY ORDERS that Defendant’s motion for a

 judgment of acquittal pursuant to Fed. R. Crim. P. 29 (DE 113) is DENIED.

    Dated June 11, 2020




                                            6
